Citation Nr: 1507881	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

The Board has reviewed and considered the documents continued in the Veteran's Virtual VA file in the decision below.

The issues of entitlement to service connection for bilateral hearing loss disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran credibly reports a history of tinnitus dating to his active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim for service connection in August 2010.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  Accordingly, the Board will proceed to a decision. 

II. Service Connection

      A. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      B. Analysis

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma when firing weapons.  During his May 2013 Board hearing and Notice of Disagreement of December 2010, the Veteran related his experiences firing 5 inch naval guns and working in the engine room for 2 years, and experiencing ringing in his ears ever since firing the 5 inch guns.

Service treatment records include the Veteran's enlistment medical history and evaluation.  He passed a hearing examination.  There is no notation regarding tinnitus.  On his separation medical history and evaluation in November 1970, the Veteran again passed a hearing examination.  The Veteran further indicated that he did not experience ear, nose, or throat trouble.

The Veteran's DD 214 does not note the Veteran's duty MOS.  However, it does note that the Veteran attended the Engineman School from July 1969 to November 1970 and took the Basic Engineman course.  Therefore, the Board finds credible that he served in the engine room.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Exposure Listing, serving as an engineman had a high probability of exposure to hazardous noise, and thus, the VA concedes exposure to hazardous noise.

In November 2010, the Veteran was afforded a VA audio examination.  He reported ringing and constant tinnitus.  He related that he had experienced tinnitus since he was on active duty.  After performing an audiological examination, the examiner opined that based on the available information, the Veteran's hearing loss could be the cause for the complaint of tinnitus.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  As noted, his exposure to hazardous noise is conceded.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence). 

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra. 

The Board has considered the November 2010 VA examination report, in which the examiner equivocally stated the tinnitus could be due to the hearing loss.  However, as the November 2010 VA examiner did not fully discuss the Veteran's history to include his reports of onset of tinnitus in service, and since he did not provide a fully affirmative opinion relating the tinnitus to the hearing loss but rather qualified the opinion as evidenced by the use of the term "could", his opinion is at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and a right shoulder disability.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these claims. 

In regards to the bilateral hearing loss, the Veteran was afforded a VA examination in November 2010.  At the time, the examiner found the Veteran had a bilateral hearing loss disability and opined that since there were no hearing acuity measurements contained within the Veteran's record at entrance or separation, that he could not resolve the issue without resorting to mere speculation.  

A review of the Veteran's service treatment records reveals that while audiometric findings were not noted on separation or entrance, the examinations contain the results of audiological whisper tests.  The examiner did not make mention of these findings or discuss them in his opinion.  Moreover, the Board notes that the absence of hearing loss in service does not preclude a finding that the Veteran has hearing loss which is related to service.  Acoustic trauma has been conceded by the Board.  The Veteran has reported his noise exposure history post-service.  It appears that the examiner's only reason for his opinion is the absence of audiometric findings in service.  The Board finds the opinion is inadequate and a new opinion which considers all of the evidence including the Veteran's lay statements is needed.

Regarding the right shoulder, at the May 2013 hearing, the Veteran testified he had been treated by Dr. M. C. Gerhardt for his right shoulder.  The record contains a single page of Dr. M.C.G's records which was provided by the Veteran.  However, it appears that there are additional treatment records which may be relevant to this claim.  On remand, these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran provide the address and dates of treatment from Dr. M.C. Gerhardt.  The Veteran should be asked to provide an Authorization and Consent to Release Information form in order to request the identified records.  Once the requested information has been obtained, the identified records should be requested and associated with the claim file.  All efforts to obtain the records should be clearly documented in the file.  If the records are not available it should so be noted on the record.  

2.  After the above development has been completed, the AOJ should forward the claim file to the examiner who conducted the November 2010 VA audiological examination and request that he provide a new etiology opinion as to the Veteran's hearing loss disability.  If the November 2010 examiner is not available, the file should be sent to an equally qualified examiner for the requested opinion.  After a review of the claim file, the examiner should provide an opinion as to whether the hearing loss disability is at least as likely as not due to the noise exposure in service or whether such etiology is unlikely.  The examiner should consider the normal whisper test findings at entrance and separation from service as well as all of the Veteran's lay statements regarding onset of hearing loss and noise exposure post-service.  A complete and thorough rationale for all opinions rendered must be provided.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


